TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00756-CV


In re Randy Gourley




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


M E M O R A N D U M   O P I N I O N
PER CURIAM

		Carolyn Barnes, acting as attorney for Randy Gourley in the underlying criminal case,
presented this Court with an application for writ of mandamus and motion for leave to proceed
without payment of costs.  The application and motion incorporate by reference allegations in
Barnes's appeal from an August 28, 2012 renewal order of her civil commitment with charges
pending.  In that matter, the trial court found Barnes was incompetent to stand trial and appointed
counsel to represent her.  See Barnes v. State, No. 03-12-00631-CV.  Barnes is currently committed
to the Kerrville State Hospital.  We question whether Barnes, having been found incompetent to
stand trial in her own matter, may represent Gourley in this separate matter.
		We therefore abate this original proceeding and remand this cause to the
county court at law for a determination of whether Barnes may represent Gourley, and if not, whether
Gourley is indigent and should have counsel appointed to represent him.  See Tex. R. App.
P. 38.8(b).  When the court has made its appropriate findings and recommendations, the record shall
be forwarded to the clerk of this Court for filing no later than January 14, 2013, unless the court
notifies this Court that more time is required.  This original proceeding will be reinstated after the
clerk's record is filed.

Before Chief Justice Jones, Justices Rose and Goodwin
Abated
Filed:   November 28, 2012